Citation Nr: 1811242	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased, compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hand disorder.

3.  Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 1983.  She had additional periods of service in the Massachusetts Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2017, the Veteran presented sworn testimony to the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VBMS file.

The issue of entitlement to a compensable rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The evidence is in relative equipoise as to whether the Veteran's current bilateral hand condition is related to in-service trauma.

2.  The Veteran has not been diagnosed as having a current diagnosis right knee disorder.




CONCLUSIONS OF LAWS

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hand condition, diagnosed as left-hand tendonitis and bilateral carpal tunnel syndrome, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for residuals of a right knee injury have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110 (2012).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C. § 101 (21) and (24) (2012); 38 C.F.R. § 3.6 (a) and (d) (2017).

It follows that service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  38 U.S.C. §§ 101 (24), 106, 1131.



Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C. § 101 (23); 38 C.F.R. § 3.6 (d).

Annual training is an example of active duty for training while weekend drills are inactive duty.


I.  Bilateral Hand Condition

The Veteran maintains she has a current bilateral hand condition due to an injury that occurred during her service in the Massachusetts Army National Guard.  The Veteran specifically asserts that her injury happened when she tripped and fell onto her bilateral outstretched hands during a training exercise.  She noted some pain and tingling in her hands at that time, but no specific diagnosis was made.  She states that since the incident, her symptoms have waxed and waned but have consistently affected both sides.  See September 2011 Medical Records, received October 24, 2016.  See also July 2017 Board Hearing.

The Veteran has been diagnosed with left-hand tendonitis.  See November 2012 VA Examination.  She also has a diagnosis of bilateral carpal tunnel syndrome.  See September 2011 Medical Records, received October 24, 2016.  Therefore, the Veteran has a current hand disability.

The Veteran testified she was taken to the Greater Boston Melrose Wakefield Hospital after her accident.  Medical records dated October 2008 note a sprain and bruising of the Veteran's left hand, that she landed on both hands, and that the incident occurred during inactive duty training while on a scheduled training event.  See October 2008 Medical Records, received September 9, 2013.  As a result, there is documentation of an in-service injury.

As to nexus, the Veteran is competent to report experiencing an in-service injury and resultant symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.

The Veteran testified that she experienced pain, tingling, and numbness of both her hands in addition to trigger finger.  See July 2017 Board Hearing.  She also testified that since her in-service accident, she has had continuous problems with her hands.  Id.  Accordingly, the Board finds the Veteran's account of experiencing in-service bilateral hand trauma and symptomatology to be credible and consistent with the injury as documented in the October 2008 medical record.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in her report of having symptomatology since service.  Thus, there is competent and credible lay evidence of record that the Veteran's bilateral hand condition occurred following trauma during inactive duty training while on a scheduled training event and have continued to progress since that time.

The Board acknowledges there is a negative etiological opinion of record in the form of the November 2012 VA-ordered hand and finger examination report.  However, the Board declines to accept this opinion because the examiner made his decision on the basis that there was no documentation regarding her hand injury.  However, medical records from October 2008 document that her fall occurred during inactive duty training.  As a result, the November 2012 VA medical opinion forms an inadequate foundation upon which to base a denial of entitlement to service connection for a bilateral hand condition.

Accordingly, in absence of any probative evidence to the contrary, the Board finds that the evidence for and against the claim is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a bilateral hand condition, diagnosed as left-hand tendonitis and bilateral carpal tunnel syndrome, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


II.  Right Knee

With regards to the duty to notify and assist in developing the Veteran's claim for residuals related to a right knee injury, June 2011 and August 2012 letters provided all notice required under the VCAA.  Furthermore, a VA examination or opinion has not been provided for the Veteran's right knee claim.  VA's duty to provide an examination or opinion is required when the following elements are satisfied: (1) evidence of a current disability; (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159 (c)(4).  Service treatment records and other medical records show no complaints, no diagnosis, or no treatment of a right knee condition.  Moreover, there is no indication that it may be related to an in-service disease, injury, or event or to any service-connected disability.  Accordingly, an examination or opinion is not warranted.

In regards to service connection, at her July 2017 hearing, the Veteran testified that she injured her right knee during basic training some time in 1983.  The Veteran specifically asserts that her injury happened when she fell on her right knee while doing a training exercise for which she went to sick call.  She noted some symptoms such as pain after the incident but denied swelling.  She could not recall a diagnosis for her knee but did recall having knee pain during the rest of her time in service.  She testified that she believes she sought treatment for her knee sometime in 1985 from Boston City Hospital.  She also stated that she was not currently receiving treatment for her knee and that she had not received any diagnosis for it.  She testified that her pain was nothing like it was during basic training, and on a scale of one to ten, the current pain she experienced was at a two.  She also reported some popping and clicking.  See July 2017 Board Hearing.

The Veteran's service treatment records do not show complaints or treatment for a right knee problem.  Physicals dated for September 1987 and December 1996 are silent for any right knee problems.  On both physicals, the boxes for arthritis and for a trick or locked knee were answered in the negative, and notations of "no medical problems" are included on both physicals.  Additionally, a February 1991 examination is silent for any knee problems.  Likewise, April 2002 and August 2003 examinations are silent for any knee issues, and a section for knee trouble, to include locking, giving out, pain, or ligament injury, was answered in the negative for all exams.  An August 2003 Functional Capacity Report noted that the Veteran was cleared to walk in combat boots for 12 miles or more, to walk with field gear for 7 miles or more, to left and carry 60 pounds for 100 feet, to walk with field gear and a 40-pound ruck sack for 3 miles, and that the Veteran could run or jog for 4 miles or more.

In this case, there is no probative evidence that the Veteran has a current diagnosis of a right knee disorder.  The medical records reveal no treatment or diagnosis of a right knee disorder.  While the Veteran is competent to report that she experiences right knee pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, without 


evidence that the Veteran currently has a diagnosis of a right knee disorder or has had one at any time during the period on appeal, her claim must be denied.


ORDER

Entitlement to service connection for a bilateral hand condition, diagnosed as left-hand tendonitis and bilateral carpal tunnel syndrome, is granted.

Entitlement to service connection for residuals related to a right knee injury is denied.

REMAND

Although the Board regrets the delay, the Board must remand the claim for entitlement to a compensable rating for hearing loss to ensure there is a complete record so the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

At her July 2017 hearing, the Veteran reported her hearing had worsened since her last examination.  Accordingly, the Veteran should be provided a new VA audiological examination to evaluate the current severity of her hearing loss disability.

Further, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Add to the Veteran's VBMS file any recent outstanding VA treatment records.

2.  Schedule the Veteran for a VA audiology examination to assess the current severity of her service-connected hearing loss.  The examiner must review the claims file and should note that review in the report.  The examiner should provide audiometric findings and word recognition scores using the Maryland CNC test.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


